FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                             November 22, 2017
                         _________________________________
                                                                               Elisabeth A. Shumaker
                                                                                   Clerk of Court
KARL RICHARD THORPE,

      Petitioner - Appellant,

v.                                                             No. 17-1290
                                                      (D.C. No. 1:17-CV-01670-LTB)
RICK RAEMISCH, Director; MATTHEW                                 (D. Colo.)
HENSEN; CYNTHIA COFFMAN, The
Attorney General of the State of Colorado,

      Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before KELLY, HARTZ, and BACHARACH, Circuit Judges.
                  _________________________________

       Karl Richard Thorpe, a Colorado prisoner appearing pro se, seeks a certificate of

appealability (COA) to challenge the district court’s denial of his application for a writ of

habeas corpus under 28 U.S.C. § 2254. We deny a COA and dismiss this matter.

       After his convictions in state court for burglary, sexual assault, theft, and

menacing, and his adjudication as a habitual criminal, Thorpe was sentenced to two

consecutive fifty-year terms of imprisonment. The district court dismissed his previous

§ 2254 application as time-barred and procedurally barred, and we denied a COA. See

Thorpe v. Soares, 182 F.3d 933, 1999 WL 314636 (10th Cir. May 19, 1999) (unpublished

       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
table decision). The district court dismissed his most recent § 2254 application for lack

of jurisdiction because he did not obtain authorization from this court to file a second or

successive application. Thorpe now seeks a COA to appeal that ruling.

       To establish his entitlement to a COA, Thorpe must make “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, a district

court denies a § 2254 application on procedural grounds, a COA may issue only if “the

prisoner shows, at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and . . . whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Based on our review of Thorpe’s application for a COA and the record on appeal,

we conclude he has failed to establish his entitlement to a COA. Thorpe does not address

the district court’s determination that his application was second or successive, let alone

persuade us that jurists of reason would find that determination debatable.

       Accordingly, we deny a COA. We also deny Thorpe’s motion to proceed in forma

pauperis because he has not shown “the existence of a reasoned, nonfrivolous argument

on the law and facts in support of the issues raised” in his application. Buchheit v. Green,

705 F.3d 1157, 1161 (10th Cir. 2012) (internal quotation marks omitted).


                                                Entered for the Court



                                                ELISABETH A. SHUMAKER, Clerk




                                               2